DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 as directed to Figures 1-2 and 3-5.
Species 2 as directed to Figures 6 and 3-5.
Species 3 as directed to Figures 7 and 3-5.
Species 4 as directed to Figures 8 and 3-5.
Species 5 as directed to Figures 9 and 3-5.
Species 6 as directed to Figures 10 and 3-5.
Species 7 as directed to Figures 11-16 and 3-5.
Species 8 as directed to Figures 18-19 and 3-5.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, such as Species 1 requires that a handle (140) is affixed to the rear right segment (120) and the front of belt (102) is included slot holders (112), Species 2 requires that the rear right segment (620) having a handle (640) and wherein the handle (640) is connected to a connecting member (622), Species 3 requires that the rear right segment (720) combines with the rear left segment (724) to form a handle, Species 4 requires that the rear right segment (820) and the rear left segment (824) are joined to handle (848 of the rear center segment (828) by floating connecting members (850)), Species 5 requires that a handle (940), floating connecting members (922,926) are connected to the rear combined segment (954), Species 6 requires that a circular rear combined segment (1054) having two floating connecting members (1026,1022) wherein the segment (1054) and two floating connecting members (1026,1022) are connected to a midpoint of belt (1002), Species 7 requires that a belt (1102) having an overlay (1112) wherein a plurality of D-rings (1106, 1107, 1108, 1109, 1110) attached thereon, and Species 8 requires that an adjustable length segment (1850) includes a portion (1840) of center segment (1836) that loops through connecting member (1832) .
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Hecht on 11/22/22 a provisional election was made without traverse to prosecute the invention of Species 6 (Figure 10 as described in [0115]-[0123]), claims 1, 6, 11, and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-5, 7-10, and 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention (i.e., claims 2-5 are directed to a different species which includes “a third segment” of (124,1124,1824) and “a fourth segment” of (128,1128,1864); claim 7 is direct to a different species which describes in [0048],[0071],[0130],[0159],[0172], and [0193]; claim 8 is direct to a different species which describes in [0182] and [0181]; claim 9 is directed to a different species which includes “an adjustment length segment” of (1850, 1820) and which describes in [0167] and [0173]; claim 10 is directed to a different species which includes “a gap” of (1115, 1815) and which describes in [0131] and [0173]; claims 13-17 are directed to a different species which includes “a third segment” of (124,1124,1824), and claims 18-20 are directed to a different species which describes in [0023],[0024],[0056],[0140],[0167],[0176], and [0181]).


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 6, and 11 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brown (US 5161486).
For claim 1, Brown teaches an animal training system comprising:
a movement controlling device comprising a first segment (16) and a second segment (the other opposite (16)), wherein the first segment is coupled to a first connecting member (18), and wherein the second segment is coupled to a second connecting member (17); and
a wearable device (7) comprising a first attachment point (14) and a second attachment point (9), the first attachment point located at a midline position of the wearable device, wherein the first segment is configured to detachably couple to the first attachment point via the first connecting member, and wherein the second segment is configured to detachably couple to the second attachment point via the second connecting member (see Figure 2 for example).
For claim 6, Brown teaches wherein the wearable device (7) is a hip belt, a waist belt, a vest, a jacket, or other device capable of being worn on a user (see Figures 1 and 2 for example).
For claim 11, Brown teaches wherein the wearable device (7) further comprises a secure closure (13) configured to secure the wearable device to a user (see Figure 2 for example). 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5161486).
For claim 12, as described above, Brown discloses most of the claimed invention except for mentioning wherein at least one of the first connecting member and the second connecting member comprises a double d-ring snap hook, wherein the double d-ring snap hook comprises a hook member, a swivel member, a first d-ring member, and a second d-ring member, wherein each of the first d-ring member and the second d-ring member is affixed to the swivel member, and wherein each of the first d-ring member and the second d- ring member is configured to rotate from a top to a bottom of each respective d-ring member.
However, it is noted that Brown does teach the use of a connecting member means (17, 18), which has a similar function (i.e., to connecting the movement controlling device to the wearable device) as claimed by the Applicant, in an animal training environment.
Therefore, it would have been obvious to one of ordinary skill in the art to use either the connecting member means of Brown or Applicant’s connecting member as claimed, since to do so would merely replace one old and well known connecting member means with another art functional equivalent old and well known connecting member means, so as to connecting the movement controlling device to the wearable device.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Gonterman (US 10477839), Jasmine, Sr. (US 10188080), and Han et al. (US 8534233) teach a similar animal training system having a movement controlling device and a wearable device. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644